Citation Nr: 0815304	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for left ankle fracture residuals, prior to February 
2004, and more than 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination by the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO; the veteran must timely 
express disagreement with the decision (a NOD); VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

In this case, the veteran filed a claim for an increased 
rating for her left ankle in August 2001.  The RO denied the 
claim in November 2001, the veteran filed an NOD in December 
2001, the RO furnished an SOC in September 2002, and the 
veteran perfected her appeal to this issue in October 2002.  

In the midst of this appeal process, the Decision Review 
Officer (DRO) granted service connection for severed 
saphenous nerve at the left ankle, secondary to the left 
ankle fracture residuals, with an evaluation of 10% effective 
August 13, 2001.

In March 2004, the DRO increased the evaluation for left 
ankle fracture residuals to 30% effective February 24, 2004, 
thus creating a staged rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (separate ratings may be assigned for 
separate periods of time based on the facts found).  In fact, 
the DRO recognized the existence of a staged rating by 
phrasing the issue as left ankle fracture residuals with 
malunion of the medial malleolus, synovitis, DJD, and 
superficial nerve entrapment scar.

However, the DRO then concluded that the veteran's claim had 
been granted in full by reference to the amputation rule.  
The Board disagrees.  As reflected above, the veteran 
perfected an appeal on the issue of an increased rating, for 
which a staged rating had been assigned.  For the time period 
prior to February 24, 2004, the maximum benefit has not been 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  

Furthermore, the assignment of the combined 40% evaluation 
for the left ankle may not automatically clearly foreclose 
the case, as VA may still have to consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation.  See Moyer v. Derwinski, 2 Vet. 
App. 289 (1992).  This point of law is not clear in light of 
the example given in 38 C.F.R. § 4.68 (the amputation rule), 
which appears to support the RO's position in this case.    

In any event, in light of the effective date issue, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 9 Appeal to the Board for the issue 
of increased rating, received at the RO in October 2002, the 
veteran stated that she wished to be scheduled for a personal 
hearing at the RO before a traveling section of the Board.  

The RO informed the veteran that many months could pass 
before such a hearing may take place, offering a 
videoconference hearing as an alternative.  

The veteran did not reply to the offered alternative of a 
videoconference hearing, nor did she withdraw the request for 
a Travel Board hearing.  

In its March 2004 decision, the DRO stated that the veteran's 
claim for increased rating had been granted in full by 
reference to the amputation rule; however, the Board finds 
this statement to be not correct.  

Indeed, the veteran submitted a notice of disagreement in 
June 2004 disputing the effective date of the DRO's staged 
rating, indicating that she also did not find the claim to be 
granted in full.  The RO issued a new SOC in March 2006, and 
the veteran submitted a new VA Form 9 Appeal to the Board 
that same month; both documents specifically addressed the 
effective date of the staged rating created by the DRO's 
March 2004 decision.

The Board finds that the veteran's claim for an increased 
rating for service-connected left ankle fracture residuals is 
ongoing and has not been granted in full.  The veteran has in 
fact pursued this claim continuously, even in submitting a 
new notice of disagreement and substantive appeal.  

The issue before the Board is therefore not merely the 
effective date of the DRO's staged rating, but in fact the 
claim for an increased rating submitted in August 2001, the 
substantive appeal for which was submitted in October 2002.

Therefore, the veteran still has an open and unfulfilled 
request for a personal hearing at the RO as stated in the 
October 2002 VA Form 9 Appeal to the Board.  The veteran's 
request for a Travel Board hearing has not been withdrawn.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

The RO should schedule the veteran for a 
personal hearing at the Portland RO before a 
traveling section of the Board, as 
requested, in the order that the request was 
received.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



